Mr. Chief Justice Lawrence delivered the opinion of the Court: We have decided at the present term, in the case of Myers v. The People, ante, p. 503, that the act approved April 5th, 1872, entitled “An act to increase the jurisdiction of county courts,” is unconstitutional, so far as it attempts to give these courts exclusive jurisdiction over misdemeanors, the constitution providing that the circuit courts shall have jurisdiction in all causes in law and equity. This disposes of the only question made in this case. The judgment of the court below is affirmed. Judgment affirmed.